DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 20120129611 to Rasmussen in view of US Patent Application publication No. 2010/0317423 to Osborne, US Patent Application Publication No. 2011/0034237 to Schulhof, and US Patent Application Publication No. 2007/0060326 to Juds.
With regard to claim 1, Rasmussen discloses an electronic gaming machine comprising: a display device (fig. 10; [0083]); an input device ([0071]; element 510); (a payment acceptor ([0076]); at least one processor (inherent in the computing abilities that are shown to be done by Rasmussen with relation to the docking station); and at least one memory device (inherent as described previously) which stores a plurality of instructions, which when executed by the at least one processor cause the at least one processor to: responsive to a physical item being received via the payment acceptor, establish a credit balance based, at least in part, on a monetary value associated with the received physical item ([0076]; [0084] bill acceptors are well known in the wagering industry for the use of accepting payments and adding them to a credit balance, while this feature is not explicitly discussed, one of ordinary skill in the art would read [0076] as the bill acceptor and [0084] with the player accounts to understand the relationship between them), responsive to a game initiation event, determine a game outcome for a play of a game ([0032]; [0097]; [0099]; as one of ordinary skill in the art would understand, a player must request wagering game content and then at some point that wagering content is resolved and paid out in some fashion thus an outcome is determined, and as further explained below); responsive to a determination occurring to establish communication with a portable electronic device which is associated with a player, distinct from the input device and distinct from the display device ([0033]; [0082]-[0083]): establish communication with the portable electronic device ([0033]; [0082]-[0083]). Rasmussen does not appear to explicitly disclose determining a media stream that either has haptics or not based upon a determination of an attribute of a device.
	The combination of Rasmussen and Osborne teaches after establishing communication with the portable electronic device, determine at least one attribute of the portable electronic device (Osborne at fig. 3; [0030]), determine a multimedia stream associated with a first portion of a play of a game, said determination of the multimedia stream being based, at least in part, on the determined at least one attribute of the portable electronic device, wherein for a first attribute of the at least one attribute of the portable electronic device, a first multimedia stream associated with the play of the game and comprising audio content, video content and haptic content is determined responsive to a first determination of the first attribute and a second, different multimedia stream associated with the play of the game and comprising audio content, video content and no haptic content is determined response to a second, different determination of the first attribute (Rasmussen at [0031]-[0033], [0053]-[0054]; Osborne at fig. 3; [0030]), wirelessly communicate the determined multimedia stream associated with the first portion of the play of the game to the portable electronic device (Rasmussen at fig. 10; [0083]; Osborne at fig. 3; [0030]), and cause the display device to display, in conjunction with the determined multimedia stream associated with the first portion of the play of the game being provided by the portable electronic device, a second portion of the play of the game (Rasmussen at fig. 10; [0083]) wherein the determined game outcome is displayed via at least one of the display device and the determined multimedia stream communicated to the portable electronic device (Rasmussen at fig. 10; [0083]; ; [0087]; [0116].
	Rasmussen does not appear to explicitly disclose that the gaming machine determines a game outcome, but rather a server ([0027]). However, Schulhof teaches that it is known in the art to have a wagering game table determine a game outcome for a play of a game ([0039]).
	Rasmussen does not appear to explicitly disclose a cashout event. However, Juds teaches responsive to a cashout input being receive via the input device, terminate the established communication with the portable electronic device, and cause an initiation of any payout associated with the credit balance ([0071]; wherein upon a cashout event a communication with a mobile device is terminated).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Osborne with the disclosure of Rasmussen so that various media streams could be sent to mobile devices depending upon the mobile device capabilities thus providing the best available gameplay for a particular device (See Osborne at [0030]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Schulhof with the disclosure of Rasmussen as a way to reduce latency in delivering game outcomes, that is by having the gaming table produce the outcomes there is no need to wait for a server to send a game outcome to the gaming table thus making the flow of the game faster and thus more enjoyable for the players at the gaming table.
It would have been obvious to combine the teachings of Juds with the disclosure of Rasmussen in order to allow a player to be paid out winnings after they finish the wagering game. Additionally, when a player cashes out of a gaming device it often means they are done gaming and thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Juds with the disclosure of Rasmussen to protect the integrity of the player’s account by logging them off once they cashout or in other words, are done gaming at that machine.
Conclusion
This is a continuation of applicant's earlier Application No. 14/924,391.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715